department of the treasury internal_revenue_service washington d c date number release date cc dom fs p si uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel from deborah a butler assistant chief_counsel cc dom fs subject asset removal costs this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a issue whether the cost of removal of asbestos incident to the repair of production plants and machinery is deductible as a current_expense or should be capitalized under sec_263 conclusion the cost of removal of asbestos incident to the repair of production plants and machinery is not deductible as a current_expense and must be capitalized under sec_263 facts a is an electric utility it owns and routinely inspects and repairs production plants and machinery as part of the inspection and repair of its production plants and machinery a often is required to remove asbestos insulation a maintains that it is entitled to deduct the cost or removing asbestos currently law and analysis sec_162 of the internal_revenue_code and sec_1_162-1 of the income_tax regulations generally allow a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_165 allows as a deduction any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise for the allowance under sec_165 of losses arising from the permanent withdrawal of depreciable_property from use in a trade_or_business or in the production_of_income sec_1_165-2 cross references sec_1_167_a_-8 which permits in part a loss from physical abandonment of retired property under sec_263 and sec_1 a -i a no deduction is allowed for capital expenditures such as amounts paid for new buildings or for permanent improvements or betterments made to increase the value of any property sec_1_263_a_-2 provides that capital expenditures include the costs of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year sec_263a generally requires taxpayers that are producing real or tangible_personal_property to capitalize direct_material_costs direct_labor_costs and indirect_costs that are properly allocable to the produced property sec_263a provides that for purposes of sec_263a the term produce includes construct build install manufacture develop or improve under sec_1 263a-i e i indirect_costs are allocable to produced property under sec_263a when the costs directly benefit or are incurred by reason of the performance of production activities revrul_2000_7 2000_9_irb_712 holds that if the retirement and removal of a depreciable asset occurs in connection with the installation or production of a replacement asset the costs incurred in removing the retired asset are not required to be capitalized under sec_263 or sec_263a as part of the cost of the replacement asset it is our understanding that a does not treat the asbestos insulation as a separate depreciable asset instead it is a part of the individual production plant or machinery with which it is associated and is part of the capitalized cost of those assets therefore the removal of the asbestos to inspect or repair production plants or machinery is not deductible as a current_expense under revrul_2000_7 please call if you have any further questions deborah a butler assistant chief_counsel by william c sabin jr senior technician reviewer cc dom fs p si
